DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner has tried to contact the Attorney on the dated of 01/11/2022. However, the contact did not make. Therefore, the Election/Restrictions are applied as the following below.
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to a plurality of sensors differing from each other in at least one of a sensing period or an output data format; an interface unit configured to receive pieces of detection data outputted from the plurality of sensors and convert the received detection data into a predetermined data format; and a signal processor configured to simultaneously output pieces of converted detection data from the interface unit on the basis of the sensing period of one among the plurality of sensors, classified in class 382, subclass 104.
II.	Claims 9-18, drawn to an optical camera; an infrared camera; a radar; a lidar; and a circuit board in which the optical camera, the infrared camera, the radar, and the lidar are mounted, wherein the automotive sensor integration module outputs, at the same timing, pieces of detection data outputted from the optical camera, the infrared camera, the radar, and the lidar on the basis of detection data outputted from the optical camera, classified in class 382, subclass 162.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646